DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 21-40, filed as preliminary  amendment, are currently pending and have been considered below.
Specification
3.	The disclosure is objected to because of the following informalities: 
In paragraph [0001], the current status of  references U.S. Application Serial No. 17/016,478, 15/906,654, 15/164,280  have not been updated. Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  21, 22, 23, 31,32,33, 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  21, 22, 28, 29, 30 and 31  of U.S. Patent No. 10,814,891 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of this Application that the claimed invention is fully embedded in the Patent with the exception of some limitation arrangement/rearrangement. Nevertheless, such an omission has not precluded achieving the same end result of  determining  an object within  sensor(s) region and adjusting  vehicle operations to avoid colliding with the object by triggering an emergency stop or generating a new trajectory.

 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
6.	Claim(s) 21-23, 27-28, 31-33 and 37-38  are  rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al. (USP 2012/0310466) in view of Saabuchi (WO-2015-008380. However, USP 2016/019399 has been  used as English Translation of WO-2015-008380). 
As Per claim 21, Fairfield  et al. ( Fairfield ) teaches, a  method for obstacle avoidance for a self-driving vehicle in an environment, the method comprising: - defining a first sensor region and a second sensor region for at least one sensor of one or more sensors mounted to the self-driving vehicle, (Abstract, [0021], [0028], [0030])  wherein a range of the second sensor region is greater than a range of the first sensor region; - operating the vehicle to autonomously navigate the environment; - monitoring a speed of the vehicle; - based on the monitoring, detecting a change in the speed of the vehicle; - in response to detecting the change of speed, adapting the range of the first and second sensor regions based on the current speed of the vehicle; - based on sensor data generated by the at least one sensor, detecting an object in at least one of the first or second sensor regions; (Abstract, [0052], [0054], [0055], [0063-0065], Figs. 9-11 also see 5-7B).
However,  Fairfield does not explicitly teach, in response to detecting the object in at least one of the first or second sensor regions, adjusting an operation of the self-driving vehicle to reduce a risk of colliding with the object.  
 In  a related field of Art, Sasabuchi teaches, vehicle travel safety device,  method and program ,wherein, in response to detecting the object in at least one of the first or second sensor regions, adjusting an operation of the self-driving vehicle to reduce a risk of colliding with the object.( vis object detection unit 21, collision probability determination unit 22 and collision avoidance assistance unit 23 of processing device 11, , See Fig.1, Abstract, [0010], [0011], [0017], [0051], [0062]-[0064], [0071]-[0073]).

It would have been obvious to one of ordinary skill in the art, having the teachings of Fairfield  and Sasabuchi  before him  before the effective filing date of the claimed invention   to modify the systems of  Fairfield, to include the teachings (processing device 11) of  Sasabuchi and configure with the system of Fairfield   to acquire  collision determination and collision avoidance assistance unit in order to when detecting an object, changing vehicle operational parameters to avoid collision with the object. Motivation to combine the two teachings is, to achieve vehicle collision avoidance capability,  (i.e., an added safety feature to enhance safety of the vehicle  and others  vehicles in the road).

As per Claim 22, Fairfield as modified by Sasabuchi teaches the limitation of Claim 21. However, Fairfield in view of Sasabuchi teaches, wherein the first and second sensor regions correspond to detection ranges of the at least one sensor.  (Fairfield: via 620 and 720 being sensor areas , Abstract, [0052], [0054]), Figs. 6B and 7B).

As per Claim 26, Fairfield as modified by Sasabuchi teaches the limitation of Claim 21. However, Fairfield in view of Sasabuchi teaches, wherein the method further comprises: - detecting an obstacle in the second sensor region; - in response, initiating a fail-safe routine comprising: - initiating generation of a new trajectory for the vehicle; - during generation of the new trajectory, reducing the vehicle speed to a speed that reduces the size of the range of the second sensor region such that the obstacle falls outside the second sensor region.  ( via Sasabuchi : via collision avoidance assistance unit  steering away the vehicle from the obstacle, [0010], [0014].
However, Fairfield in view of Sasabuchi does not explicitly teach, initiating generation of a new trajectory for the vehicle; - during generation of the new trajectory, reducing the vehicle speed to a speed that reduces the size of the range of the second sensor region such that the obstacle falls outside the second sensor region.  
However, it would have  been obvious to one ordinary skill in the art  to recognize that, when the vehicle system is detecting an obstacle,  and steering away from the obstacle ot avoid collision,  it is generating a new trajectory , when steering away (making a turn),  it will also reduce its velocity and would try to get away from the obstacle . Therefore,  Fairfield  in view of Sasabuchi has such  teachings.  
                
As per Claim 27, Fairfield as modified by Sasabuchi teaches the limitation of Claim 21. However, Fairfield in view of Sasabuchi teaches, wherein the vehicle is operated to follow a vehicle trajectory, the vehicle trajectory comprising a plurality of segments each defining a portion of the vehicle trajectory and having a corresponding segment-specific vehicle speed, and the method further comprises: - determining a current location of the vehicle along the vehicle trajectory; (Fairfield : via GPS   [0031], [0047])- identifying a segment corresponding to the current location of the vehicle; ( Fairfield : capable of detecting current location via GPS   [0031], [0047])- - determining a segment-specific vehicle speed which corresponds to the identified segment; and - adjusting the range of at least one of the first and second sensor regions based on the segment-specific vehicle speed.  (Fairfield : (capable of adjusting the speed  via controller , [0005], [0007], [0032], [0046]).

However, Fairfield  in view of Sasabuchi does not explicitly teach, the vehicle trajectory comprising a plurality of segments each defining a portion of the vehicle trajectory and having a corresponding segment-specific vehicle speed.

However,  it would have been obvious to one ordinary skill in the art to recognize that , each trajectory is  being comprised of numerous segments, some segments having different terrain, some slippery, some very rough etc. so the velocity of the vehicle is also be different based on terrain surface features. Therefore, Fairfield has such teachings.

As per Claim 28, Fairfield as modified by Sasabuchi teaches the limitation of Claim 27. However, Fairfield in view of Sasabuchi teaches, accessing a map of the environment, wherein the map includes information of the plurality of segments and the corresponding segment-specific vehicle speeds; and - determining the current segment and the next segment based on the map and the current location of the vehicle.  
(Fairfield : [0047], [0048]).

Claim 31 is being rejected using the same rationale as claim 21.
Claim 32 is being rejected using the same rationale as claim 22.
Claim 36 is being rejected using the same rationale as claim 26. 
Claim 37 is being rejected using the same rationale as claim 27.
Claim 38 is being rejected using the same rationale as claim 28.

7.	Claim(s)  29 and 39  are  rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al. (USP 2012/0310466) in view of Saabuchi (WO-2015-008380. However, USP 2016/019399 has been  used as English Translation of WO-2015-008380). And in view of Dutta et al. (USP 2002/0137489).

As per Claim 29, Fairfield as modified by Sasabuchi teaches the limitation of Claim 21. However, Fairfield in view of Sasabuchi  does not explicitly teach, wherein detecting the change of speed comprises detecting a change of speed that is above a pre-determined threshold.  
 In a related field of art , Dutta et al. ( Dutta) teaches, method and apparatus of emergency notification wherein, vehicle is being equipped with a deceleration sensor ,
wherein detecting the change of speed comprises detecting a change of speed that is above a pre-determined threshold.  ( via deceleration   sensor 312 being capable of determining speed above threshold value, Fig.4 , [0040])).
It would have been obvious to one of ordinary skill in the art, having the teachings of Fairfield and Sasabuchi and Dutta  before him before the effective filing date of the claimed invention  to modify the systems of Fairfield , to include the   teachings  (the deceleration sensor) of  Dutta  and configure with the system of Fairfield  inn order to compute velocity above threshold value. Motivation to combine the two teachings is, to stop vehicle in case of velocity being above threshold value , in order to  prevent any accident (i.e., an added safety feature to enhance safety of the driver and others  vehicles in the road).

Claim 39 is being rejected using the same rationale as claim 29.


Allowable Subject Matter
8.	Claims 23, 24 , 25 , 30 , 33, 34, 35, 40 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663